Citation Nr: 1010572	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1954 to January 
1956.
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).  This matter was previously before the Board in 
June 2009 and was remanded for further development.  That 
development having been completed, the Board will proceed to 
a decision on the merits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent medical evidence that the Veteran's 
current back disability is casually related to his military 
service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a back disability are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Analysis

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for a 
back disability is warranted.  

The service treatment records show that the Veteran was 
struck in the back by a cable while riding on top of a V-18 
earth auger.  Contusions and abrasions were noted and x-rays 
of the lumbar spine were negative.  

VA treatment records show that the Veteran complained of 
chronic low back pain.  A March 2006 radiology report show 
that there were significant degenerative changes noted on the 
Veteran's x-ray.  

A private treatment record dated in April 2006 shows that the 
Veteran was seen for a follow-up from his MRI scan which 
showed multiplanar level disc herniations, arthritis with 
severe spinal stenosis at L5/S1, and bilateral L4 nerve root 
impingement.  The Veteran was assessed with severe spinal 
stenosis.  

A May 2007 statement from the Veteran's private doctor shows 
that the Veteran was diagnosed with grade II spondylolithesis 
in his lumbar spine with some diffuse degenerative changes.  
The doctor reported that the Veteran had stated that he 
suffered a back injury in 1954 when he was struck in the 
back.  The doctor opined that he did not have any other 
objective evidence to state that the MRI scan findings were 
directly related to the in-service trauma but the MRI scan 
certainly could be consistent with the history the Veteran is 
giving dating back to 1954.  

A June 2007 statement from another one of the Veteran's 
private doctors shows that the doctor believed that it was a 
challenge to definitively correlate the MRI findings with the 
date of onset of this affliction.  That being said, the 
Veteran's current clinical symptoms could correlate with the 
1954 traumatic event.  

The Veteran was afforded a VA examination in September 2009.  
The Veteran was diagnosed with degenerative disc disease and 
degenerative joint disease of the lumbar spine L2-S1 with 
radiculopathy in both legs.  The examiner opined that it was 
at least as likely as not that the Veteran's diagnosis was 
related to his back injury while on active duty.  The 
examiner explained that trauma to the back can precipitate 
degenerative disease in the spine many years later.  

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In the instant case there is medical evidence of a current 
disability as the Veteran has had numerous diagnoses for his 
back disability by both private and VA doctors.  The 
diagnoses include: degenerative disc disease and degenerative 
joint disease of the lumbar spine L2-S1 with radiculopathy in 
both legs, grade II spondylolithesis in his lumbar spine with 
some diffuse degenerative changes, and severe spinal 
stenosis.  

There is also lay and medical evidence of an in-service 
injury to the back.  The Veteran has stated, throughout the 
duration of the appeal, that he injured his back on active 
duty when a cable hit him.  In addition service treatment 
records dated in 1954 show that the Veteran was struck in the 
back by a cable while riding on top of a V-18 earth auger and 
as a result had contusions and abrasions.  

There is also medical evidence of a nexus between the claimed 
in-service injury and the current disability.  The claims 
file contains two separate statements from the Veteran's 
private treating physicians which indicate that although they 
cannot definitively state that the Veteran's in-service 
injury caused the current disability; they certainly would be 
consistent and would correlate.  In addition, the September 
2009 VA examiner stated that it was at least as likely as not 
that the Veteran's diagnosis was related to his back injury 
while on active duty.  The examiner provided rationale for 
his opinion and stated that trauma to the back can 
precipitate degenerative disease in the spine many years 
later.  

Thus, after resolving all reasonable doubt in favor of the 
Veteran, the evidence of record supports a finding that the 
Veteran sustained an injury to his back while on active duty 
and as a result currently suffers from a back disability.  
Accordingly, the Board determines that service connection for 
a back disability is warranted.  The appeal is granted.



ORDER

Entitlement to service connection for a back disability is 
granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


